 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,Carpenters Local UnionNo 316(Bay Counties General Contractors Association)andCleveWallace GravesCase 32-CB-2756October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 29 1988 Administrative Law JudgeGerald A Wacknov issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings i andconclusions and to adopt the recommended Orderas modified and set forth in full belowORDERThe National Labor Relations Board orders thatthe Respondent United Brotherhood of Carpentersand Joiners of America AFL-CIO CarpentersLocal Union No 316 San Jose California its officers agents and representatives shall1Cease and desist from(a)Coercing and restraining employees by requinng them to attend prounion demonstrations orengage inany other union activity under the threatof losing their numerical ranking on the out ofwork list(b) Placing employees in a lower numerical ranking on the out of work list because they failed andrefused to attend a prounion demonstration(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2Take the following affirmative action necessary to effectuate the policies of the ActBasedon ourreview of the stipulated record in this case we alsofmd that the Respondent departed from its established hiring hall procedures by issuingthe July 301987 letter to its registrantsThe letter statesthat attendance at the August7 1987 rollcallismandatory and that noexcuses will be accepted Certain hiring hall tickets introduced into evidenceby the GeneralCounsel indicatethatregistrants are permitted twoabsences from or late arrivalsto rollcallsprovidedthey contact the Respondent ahead of time This apparent departurefrompreviously established hiring hall proceduresfurther supportsour finding that the Respondent violated Sec8(b)(1)(A) and (2) of the Act bythreatening toassign and thereafter assigninglowernumbers on the out-of work list tocertain hiring hall registrantsbecause theyfailed to attend a union rallySeOperating EngineersLocal 406 (FordConstruction)262 NLRB 50 51(1982)(a)Make Cleve Wallace Elmer Carl Honea Jrand other similarly situated individuals whole forany loss of earnings suffered by them by reason ofthe discrimination against them in the manner setforth in the remedy section of the administrativelaw judge s decision(b)Restore CleveWallaceElmer Carl HoneaJrand any other employees to their proper placeon the hiring hall list and remove from its recordsany reference to the lower placements(c) Post at its office and meeting halls copies ofthe attached notice markedAppendix 2 Copiesof the notice on forms provided by the RegionalDirector for Region 32 after being signed by theRespondents authorized representative shall beposted by the Respondent immediately upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to members are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered defaced orcovered by any other material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgement ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT coerce or restrain hiring hall registrants by requiring that they appear for rollcall atlocations other than our normal hiring hall in orderto cause them to attend prounion demonstrationsWE WILL NOT assign employees a low numberon the out of work list because they refused toattend the August 7 1987 prounion demonstrationatMinton & Company and we will pay backpayand interest to registrants who have been adverselyaffected by our conductWE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act291NLRB No 88 CARPENTERS LOCAL 316 (BAY COUNTIES CONTRACTORS)505WE WILL restore Cleve Wallace Elmer CarlHonea Jr and any other employees to their properplaces on the hiring hall list and remove from ourrecords any reference to the lower placementsIt is unlawful to condition placement on the outof work list on a registrants union activityUNITEDBROTHERHOODOF CARPENTERS ANDJOINERSOFAMERICAAFL-CIOCARPENTERSLOCALUNION No 316Raoul Thorbourne Esqfor the General CounselMichael B Roger Esq (Van Bourg Weinberg Roger andRosenfeld)of San Francisco California for the Respondentcated within the State of California which sellers or suppliers received such goods in substantially the same formdirectly from outside the StateIt isadmittedand Ifind that the Association andeach of its constituent member employers are now andhavebeen at all timesmaterialemployers engaged incommerce within the meaning of Section 2(2) (6) and(7) of the ActIITHELABOR ORGANIZATION INVOLVEDIt is admittedthat theRespondent is and has been atall times material a labor organization within the meaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The IssueDECISIONSTATEMENT OF THE CASEGERALD A WACKNOV Administrative Law JudgePursuant to notice a hearing regarding this matter washeld before me in Oakland California on January 71988The initial charge was filed on August 10 1987 byCleveW Graves an individual An amended chargewas filed on September 22 1987Thereafter on September 22 1987 the Regional Director for Region 32 of the National Labor RelationsBoard (the Board) issued a complaint and notice of hearing alleging a violation by United Brotherhood of Carpenters and Joiners of America AFL-CIO CarpentersLocal Union No 316 (Respondent) of Section 8(b)(1)(A)and (2) of the National Labor Relations Act (the Act)The parties were afforded a full opportunity to beheard to call to examine and cross examine witnessesand to introduce relevant evidence Since the close ofthe hearing briefs have been received from the GeneralCounsel and counsel for RespondentOn the entire record and based on my observation ofthe witnesses and consideration of the briefs submitted Imake the followingFINDINGS OF FACTIJURISDICTIONAt all times material the Bay Counties General Contractors Association (the Association) has been a voluntary association of employers engaged in the construction industry in California and has been organized forthe purpose inter alia of representing its constituentmember employers in negotiating and administering laboragreements with the collective bargaining representativesof certain employees of its constituent member employers including RespondentThe constituent member employers of the Associationannually in the course and conduct of their respectivebusiness operations collectively purchase and receivegoods or services valued in excess of $50 000 directlyfrom suppliers located outside the State of Californiaand collectively purchase and receive goods or servicesvalued in excess of $50 000 from sellers or suppliers loThe principal issue raised by the pleadings is whetherthe Respondent coerced and restrained employees in violation of Section 8(b)(1)(A) and (2) of the Act by assigning them lower numbers on the hiring hall list becausethey failed and refused to attend a union rally or demonstrationB The FactsThe Respondent and other union members of the Carpenters 46 Northern California Counties ConferenceBoard and the Association (together with other employer members of a multiemployer bargaining group) havemaintained in effect and enforced a collective bargainingagreement that sets forth the wages rates of pay hoursof employment and terms and conditions of employmentof an appropriate unit of employees of the member employers of the Association and that contains a provisioncalling for the operation of exclusive hiring halls by theconstitutentmember labor organizations of the conference board including RespondentPursuant to this agreement the Respondent has normally operated and maintained a hiring hall at 2102 Almaden Road San Jose California adjacent to Respondent s business offices at the same address The operationof the hiring hall has included the use of an out ofwork list under which registrants for work are entitledto job referrals based on their relative positions on thelistAt a union meeting conducted on February 10 1987Respondents membership passed a motion to endorsethe concept of a mobile hiring and dispatch hallThereafterbetween February 10 and July 30 1987 threehiring hall roll calls were held at locations away fromthe normal hiring hallOn July 30 1987 Respondents business representativeFredWright sent the following letter to all hiring hallregistrants including Elmer Carl Honea Jr and CleveWallace Graves the Charging Party as follows 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRoll Call Location for August 17 1987 (8 00 a in)100 View Street Between Evelyn and Villa inMountain ViewMinton & CompanyDear Brothers and SistersThe Mill Cabinet Local Union #262 of the SantaClara Valley District Councilis in needof our helpFor the past twelve (12) weeks our brothers atLocal #262 have been involved in a bitter strike afight for their very existenceIn a show of solidarity and support for our striking brothersLocal Union #316 in conjunctionwith Local #668 and Local 1280 will again beholding roll call in the fieldThe target is MINTON & COMPANY in Mountam View MINTON & COMPANY supplies millwork pre hung doors and hardware They are anold family owned firm who up until now havebeen unionTo reach MINTON & COMPANY from SanJose proceed North on Highway 280 to Highway85Proceed North on Highway 85 to Evelyn Aveexitoff of Highway 85 Turn left on EvelynAvenue to MINTON & COMPANYPark in the lot across the street from MINTON& COMPANY on Evelyn Avenue next to the railroad tracksLocal #316 will hold our roll call in front ofMINTON S main office at 100 View Street between Evelyn and Villa StThis is a mandatory roll call THERE WILL BENO EXCUSES THOSE WHO CHOSE NOT TOSHOW UPWILLBE PUT AT THE END OFTHE OUT OF WORK LIST"The Hiring Hall at 2102 Almaden Road will beopen for dispatch requests and sign upsONLYl!!On August 7 1987 Graves and Honea and perhapsother hiring hall registrants appeared at Respondent snormal hiring hall but were not permitted to place theirnames on the out of work list At this timeBusinessAgent Dennis Pearsall told Graves that if he did not proceed to the Minton jobsite to place his name on the outof work list at that location his name would be droppedto the bottom of the list Further on August 10 RespondentsBusinessRepresentativeFredWright toldGraves that because he did not show up at the Mintonjobsite the previous Friday (August 7) his name had beendropped to the bottom of the listAs a result of their failure to attend the August 7 1987rollcallat the Minton jobsite Respondent did dropGraves and Honea and perhaps others to the bottom ofthe out of work 'istAnalysis and conclusionsThe Respondent maintains that the July 30 1987memo merely provides notification of a change of location for the biweekly roll call Thus the registrants arerequired only to be present answer their name when it iscalled and receive their number on the out of work listthereupon they are free to leave This procedure arguesRespondent is no different than the procedure requiredto be followed at the normal union hiring hall locationand requires no union activity on the part of the registrants I do not agreeThe July 30 1987 letter is quite specific It solicits aidin furtherance of a bitter strike in the form of a showof solidarity and support for members of another localwho are engaged in a fight for their very existenceand requires that the registrants congregate for the rollcall in front of Minton s main officewhere apparentlypicketingwas being conducted Clearly regardless ofwhether the registrants elected to carry a picket signtheir very prese-ice at the sitemandated by Respondentwas orchestrated to be and was in fact union activitySeeMine Workers Local1329(Alpine Construction)276NLRB 415 431 (1985)Although a union may discipline members who refuseto support legitimate union ends such discipline may notadversely affect an employees employment statusFood& Commercial Workers Local 597 (S & M Grocers)237NLRB 1159 (1978) Thus as the Board stated inLongshoremen ILWU Local 17 (Associated Metals)173 NLRB594 (1968)We agree with the Trial Examiners ultimate conclusionsince the Respondents business agentconceded that one of the reasons Kraus was refusedclearance was that the Respondent believed that hehad failed to perform his picket duty during thestrike at AssociatedAs found by the Trial Examinera union violates Section 8(b)(2) of the Act byimposing such a discriminatory condition upon referral of an employee under a hiring arrangementwhich makes referral a condition of employmentAccordinglywe find that the Respondentcaused or attempted to cause Associated to discriminate againstKraus in violation of Section8(a)(3)of the Act and thereby violated Section8(b)(2) and (1)(A) of the ActSee alsoRadio Officers v NLRB347 U S 17 (1954)Operating EngineersLocal 450 (TellepsenConstruction) 122NLRB 564 583(1958)enfd 281F 2d 313 (5th Cir1960)InPaintersLocal 277 v NLRB717 F2d 805 812 (3dCir 1983)the court statesSection 8(a)(3) 29 U S C § 158(a)(3) prohibits employers from discriminating among employees in away that would encourage or discourage unionmembership Section 8(b)(2) prohibits unions fromcausing or attempting to cause employers to discriminate in violation of section 8(a)(3) Themembership to which section 8(a)(3) refers is thus incorporated in section 8(b)(2) and is broad enough toembrace participation in union activities and maintenance of good standingLocal 100 UnitedAssociation of Journeymen v Borden373 U S 69083 S Ct 1423 10 L Ed 2d 638 (1963) The oftquoted passage on this subject bears repeating hereThe policy of the Act is to insulate employeesjobs from their organizational rights Thus sections CARPENTERS LOCAL 316 (BAY COUNTIES CONTRACTORS)5078(a)(3) and 8(b)(2) weredesignedto allow employees to freelyexercisetheir right to be good bad orindifferentmembers or abstain from joining anyunionwithout imperiling their livelihoodRadioOfficersUnion v NLRB347 U S 17 40 74 S Ct32333598L Ed 455 (1954) Specifically theUnion may not use its power to provide or withhold job referrals in order to reward or punish aworker for his union related activitiesThe Respondents discipline of Graves Honea andother hiring hall registrants who refused to attend theAugust 7 1987 roll call which was in effect a prouniondemonstration took the form not of internal union sanctions but rather of the loss of their numerical hiring hallranking and thus directly affected their employment opportunitiesBy such conduct the Respondent violatedSection 8(b)(2) of the Act Further by the June 30 1987letter and August 7 and 10 1987 statements of BusinessAgents Pearsall and Wright respectively the Respondent has violated Section 8(b)(1)(A) of the Act as allegedCONCLUSIONS OF LAWIBay Counties General Contractors Association andeach of its constitutent members are employers engagedin commerce within the meaning of Section 2(2) (6) and(7) of the Act2The Respondent is a labor organization within themeaning of Section 2(5) of the Act3The Respondent has violated Section 8(b)(1)(A) and(2) of the Act as allegedTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act including the posting of an appropriate notice and the payment of backpayforany loss of earnings suffered by Cleve WallaceGraves Elmer Carl Honea Jr and other similarly situated individuals who may have received a lower numericalhiring hall ranking because they failed to attend theAugust 7 1987 demonstration Loss of earnings shall becomputed in accordance with the Board s decision inF W Woolworth Co90 NLRB 289 (1950) with intereston such backpay to be computed in accordance with theBoard s decision inNew Horizons for the Retarded283NLRB 1173 (1987) 1[Recommended Order omitted from publication ]'UnderNewHorizonsfor the Retardedinterest is computed at theshort term Federal ratefor theunderpayment of taxes as set out in the1986 amendmentto 26 U S C § 6621